UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 13, 2011 RCM Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 1-10245 (Commission File Number) 95-1480559 (I.R.S. Employer Identification No.) 2500 McClellan Avenue, Suite 350 Pennsauken, NJ 08109-4613 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (856) 356-4500 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240-14d-2(b)). [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240-13e-4(c)). Item 1.01Entry into a Material Definitive Agreement On December 13, 2011, RCM Technologies, Inc. (the “Company”) entered into an Amendment (the “Amendment”) to that certain Amended and Restated Loan and Security Agreement, dated as of February 19, 2009, as previously amended, by and among the Company and all of its subsidiaries, Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank, in its capacity as administrative agent and arranger, and Citizens Bank of Pennsylvania, as lender.The Amendment extended the maturity date of the revolving credit facility established by the Amended and Restated Loan and Security Agreement from November 30, 2011 to August 31, 2016.In addition, various other terms, including certain financial covenants, were revised in the Amendment. A copy of the Amendment is attached as Exhibit 99.1 hereto, and this summary description is qualified in all respects by reference to that amendment, which is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information provided in Item 1.01 above is hereby incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Exhibit Title Third Amendment to Second Amended and Restated Amendment, dated as of December 13, 2011, to Amended and Restated Loan and Security Agreement dated as of February 19, 2009, by and among the Company and all of its subsidiaries, Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank, in its capacity as administrative agent and arranger, and Citizens Bank of Pennsylvania, as lender. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RCM TECHNOLOGIES, INC. By: /s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary Dated: January 3, 2012 2 EXHIBIT INDEX Exhibit No. Exhibit Title Third Amendment to Second Amended and Restated Amendment, dated as of December 13, 2011, to Amended and Restated Loan and Security Agreement dated as of February 19, 2009, by and among the Company and all of its subsidiaries, Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank, in its capacity as administrative agent and arranger, and Citizens Bank of Pennsylvania, as lender. 3
